                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

HERMIONE KEllY IVY WINTER,

                Plaintiff,
                                                  : CONSOLIDATED
        V.                                        : Civ. No. 16-890-LPS

JAMES QIM) SI1'WS, et al.,

                Defendants.

                                     MEMORANDUM ORDER

        At Wilmington this 4th day of October, 2019,

        IT IS ORDERED that: (1) Dr. Gardner is dismissed as a defendant; (2) Plaintiffs motion for

extraordinary circumstances extension or stay of proceedings and response to premature motion to

dismiss based upon failure to exhaust and motion for production of documentation for preparation of

response and motion for TRO (D.I. 98) is granted in part and denied in part; (3) on or before

November 4, 2019, Defendants shall produce to Plaintiff all grievances she has submitted since June

27, 2016, including unprocessed and rejected grievances (to the extent they were not attached to the

Appendix to Defendants' motion to dismiss) so that Plaintiff may respond to Defendants' motion to

dismiss; (4) Plaintiff shall file her response to Defendants' motion to dismiss on or before December

4, 2019, and Defendants shall file their reply, if any, within fourteen days following Plaintiffs response,

all for the following reasons:

        1.      Introduction. Plaintiff filed this action pursuant to 42 U.S.C. § 1983. (D.I. 2)

Plaintiff appears pro se and has been granted leave to proceed in form a pauperis. (D .I. 6)

        2.      Dr. Gardner. To date, Defendant Dr. Gardner ("Dr. Gardner") has not been

served. On July 8, 2019, the Court entered an Order for Plaintiff to properly identify Dr. Gardner

so that this defendant could be served. (D.I. 94) Plaintiff was given 60 days from the date of the

                                                     1
Order. She did not comply or respond to the Order in any fashion. Therefore, Dr. Gardner will be

dismissed as a defendant.

        3.      Combined Motion. Plaintiffs motion filed on August 26, 2019 is a combined

motion that seeks relief in a number of areas. (D.I. 98) Each are addressed in turn.

        4.      Stay. Plaintiff seeks a lengthy extension or stay of proceedings until "the cruelty" is

fixed. The Court declines both requests and will deny this portion of the motion.

        5.      Injunctive Relief. Plaintiff seeks an order: (1) precluding Defendants from

transferring her from her current housing assignment to any other tier or building where she fears

for her life; (2) preventing Defendants from placing her on what she calls "false PCO" (i.e.,

psychiatric close observation); and (3) removing her current cellmate. In essence, Plaintiff seeks

injunctive relief even before the merits of her case are resolved.

        6.      A preliminary injunction is "an extraordinary remedy that should be granted only if:

(1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm to the

plaintiff; (3) granting the injunction will not result in irreparable harm to the defendant; and

(4) granting the injunction is in the public interest." NutraSweet Co. v. Vit-Mar Ente,prises, Inc., 176

F.3d 151, 153 (3d Cir. 1999). Where a plaintiff requests an injunction that would require the Court

to interfere with the administration of a state prison, "appropriate consideration must be given to

principles of federalism in determining the availability and scope of equitable relief." Rizzo v. Goode,

423 U.S. 362,379 (1976) . Prison officials require broad discretionary authority as the "operation of

a correctional institution is at best an extraordinarily difficult undertaking." Wo!ff v. McDonnell, 418

U.S. 539,566 (1974). Hence, prison administrators are accorded wide-ranging deference in the

adoption and execution of policies and practices that are needed to preserve internal order and to

maintain institutional security. See Bell v. Woljish, 441 U.S. 520,527 (1979).



                                                      2
        7.      The federal courts are not overseers of the day-to-day management of prisons. The

Court will not interfere in the Department of Correction's selection of Plaintiffs cellmate and where

to house her or with medical personnel's determination of when to place Plaintiff on PCO status.

Moreover, it is Plaintiffs burden to prove she is entitled to injunctive relief, and the Court finds that

Plaintiff has failed to meet the prongs necessary for injunctive relief.

        8.      Discovery Requests. Plaintiff asks the Court to order Defendants to produce:

(1) all medical and mental health documents; (2) all of her grievances including unprocessed and

rejected grievances since June 27, 2016; and (3) all notes entered into the prison computer from June

2017 that concern Plaintiff. The Court will order Defendants to produce to Plaintiff all grievances

she has submitted since June 27, 2016, including unprocessed and rejected grievances (to the extent

they were not attached to the Appendix to Defendants' motion to dismiss) so that Plaintiff may

respond to Defendants' motion to dismiss, given that the basis for dismissal is Plaintiffs alleged

failure to exhaust her administrative remedies as required under the Prison Litigation Reform Act.

All other discovery requests will be denied as premature. A scheduling and discovery order has not

yet been entered.

        9.      Conclusion. The Court will: (1) dismiss Dr. Gardner as a defendant; and (2) grant

in part and deny in part Plaintiffs combined motion (D.I. 98).




                                                         HONORAB E LEONARD P. STARK
                                                         UNITED STATES DISTRICT JUDGE




                                                     3
